United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 03-2688
      ___________

United States of America,               *
                                        *
            Plaintiff-Appellee,         *
                                        *
      v.                                *
                                        *
George Edward Dobbs,                    *
                                        *
            Defendant-Appellant.        *
                                            Appeals from the United States
      ___________                           District Court for the
                                            District of Minnesota.
      No. 03-2762
      ___________                           [UNPUBLISHED]

United States of America,               *
                                        *
            Plaintiff-Appellee,         *
                                        *
      v.                                *
                                        *
Raymond Claude Leatham,                 *
                                        *
            Defendant-Appellant.        *

                                   ___________

                             Submitted: May 10, 2004

                                  Filed: August 2, 2004
                                   ___________
Before LOKEN, Chief Judge, BRIGHT, and SMITH, Circuit Judges.
                              ___________

BRIGHT, Circuit Judge.


      George Dobbs and Raymond Leatham appeal their jury convictions for two
counts of mail fraud. The district court1 sentenced both to thirty-four months of
imprisonment and restitution. On appeal, they assert that substantial evidence does
not exist to support the jury's verdict. We affirm.

       Dobbs and Leatham formed a corporation to build assisted living housing for
the elderly. While their first facility in New Mexico was still under construction, they
moved forward on the plans for facilities in Minnesota. To fund these projects they
obtained money from a Minnesota investor. The parties negotiated an investment
agreement in May 1996, which stated that the Minnesota investor's money would only
be used for the development of the Minnesota facilities. Dobbs and Leatham
produced false financial documents stating that their corporation, Assisted Care
Corporation, was financially stable. In addition, they provided the investor with false
updates as to the status of the Minnesota facilities. The New Mexico project ran
behind and was drastically over budget. Dobbs and Leatham used the Minnesota
investor's money for their own use and to pay for costs other than those associated
with any Minnesota assisted care facilities. In fact, Assisted Care Corporation took
very few steps to build such facilities in Minnesota.

      On March 14, 2002, a grand jury indicted Dobbs and Leatham on three counts
of mail fraud. In January 2003 after hearing the evidence, the jury found Dobbs and
Leatham guilty of two of the three counts of mail fraud. Two letters written in March


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                          -2-
1997 served the basis for the convictions. The letters misrepresented the status of the
Minnesota facilities and the use of the investor's money. The district court sentenced
Dobbs and Leatham to thirty-four months on each count to run concurrently, three
years supervised release, and jointly payable restitution.

       Dobbs and Leatham appeal their convictions on both counts, arguing that the
government presented insufficient evidence for a reasonable jury to conclude that
they had engaged in mail fraud. We review a sufficiency of the evidence challenge
in a jury trial strictly, viewing all of the evidence in the light most favorable to the
verdict, and overturning a conviction "only if no reasonable jury could have
concluded that the defendant was guilty beyond a reasonable doubt on each essential
element of the charge." United States v. Jimenez-Villasenor, 270 F.3d 554, 558 (8th
Cir. 2001).

       In order to sustain the charges of conducting a scheme to defraud using the
mail, the government need only prove the existence of a scheme to defraud and the
use of the mail for the purpose of executing the scheme. United States v. Manzer, 69
F.3d 222, 226 (8th Cir. 1995). Dobbs and Leatham argue that the evidence presented
at trial did not prove that they had an intent to defraud the investor, rather the
evidence suggested a mere breach of contract over the investment agreement. They
try to narrow the fraud issue to just the fraudulent statements used to induce the
investor to contribute money. However, the alleged mail fraud was not that narrow.
The government demonstrated that Dobbs and Leatham used the mail by sending
letters that misrepresented the status and investment in the Minnesota facilities.

       After reviewing the record, we conclude that a jury could reasonably infer from
the evidence that Dobbs and Leatham used the mail to further their scheme to defraud




                                          -3-
the Minnesota investor. Accordingly, the judgment of the district court is
AFFIRMED.2
                    ______________________________




      2
       No Blakely v. Washington, 542 U.S. ___, 2004 WL 1402697 (June 24, 2004),
issue has been raised or considered in this opinion.

                                      -4-